COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00400-CV
 Style:                  Phillip Paul Bryant and James Scarborough v. Annise D. Parker and The
                         City of Houston
 Date motion filed*:     September 24, 2018
 Type of motion:         Unopposed Second Motion for Extension of Time to File Appellant’s
                         Brief
 Party filing motion:    Appellant James Scarborough’s counsel Andy Taylor
 Document to be filed:   Appellant Scarborough’s brief; Appellant Bryant’s extension

Is appeal accelerated?     Yes (TEX. ELEC. CODE ANN. § 231.009).

 If motion to extend time:
        Original due date:                 August 8, 2018
        Number of extensions granted:          1        Current Due Date: September 19, 2018
        Date Requested:                    October 19, 2018

Ordered that motion is:
       Granted
             If document is to be filed, document due: October 19, 2018.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: Appellant Scarborough’s extension request is granted, but counsel is warned
     that no further extensions will be granted. If appellant Bryant requests an extension, he
     must file a separate request because he is represented by separate counsel.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually          Acting for the Court
Date: October 2, 2018